Citation Nr: 1312268	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  He perfected a timely appeal to that decision.  

In November 2012, the Board remanded the case to the RO for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in March 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

A bilateral knee disorder, including osteoarthritis, was not present until many years after separation from service, and is not shown to be related to any incident during service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2009 and November 2009 from the RO to the Veteran, which was issued prior to the RO decision in November 2009.  An additional letter was issued in December 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from November 1942 to December 1945.  The Veteran's notice of separation form indicates that his military occupational specialty was as an Aviation Machinist's Mate.  The service treatment records (STRs) do not reflect any complaints of or diagnosis of a bilateral knee disorder.  Significantly, on the occasion of a separation examination in December 1945, clinical evaluation of the musculoskeletal system was normal.  

The Veteran's claim for service connection for a bilateral knee disorder (VA Form 21-526) was received in October 2009.  The Veteran indicated that he served as a plane captain on the stearman biplane in the military.  He stated that this required him to jump off the wings of the plane after he had ensured that the student and instructor were properly strapped in.  The Veteran also reported serving as a wing walker to help guide the pilot to the runway, as the stearman had extremely limited forward vision due to being a tail-dragger.  He noted that, when the pilot would swerve to try to see what was ahead of him, he would occasionally be forced off the taxiway onto the apron, which was not paved or smoothed out.  The Veteran related that he fell more than once from stepping in a hole or other hazard off the taxiway.  

Submitted in support of the claim were private treatment notes from Dr. Clayton Perry, dated from July 2009 to August 2009.  These records indicate that the Veteran received Hyalgan injections in both knees.  

Received in February 2010 were VA progress notes dated from November 2002 to December 2009.  In October 2009, the Veteran was seen for evaluation of bilateral knee pain.  At that time, he reported being a pilot in his twenties while in the military and jumping from plane wings, and at times hitting pot holes in the ground; he could not recall ever going to sick call, but he reported that he had not fractured his legs in service.  The Veteran stated that, over the past 5 years, his knees had become still and he can hardly kneel down and he had difficulty standing up from a kneeling position.  The Veteran reported having two types of injections applied to both knees by a private doctor in July 2009.  The examiner stated that she felt that the Veteran's knees are deformed secondary to age.  When seen in December 2009, the Veteran complained of knee pain; it was noted that he had been seen by a private doctor and cortisone shots were given.  The Veteran was unable to give a specific date or decade of when his knee pain started.  The assessment was bilateral knee pain.  The examiner stated that the bilateral arthritis had a twofold cause, any trauma the Veteran has ever had to his knees or other joints would cause the aging process of degenerative joint disease to accelerate; however, the Veteran could not give date of when he really noted the knee pain to have started and he was a postman.  The examiner noted that the x-rays indicate vascular calcification which is age related.  

The Veteran was afforded a VA examination in February 2013.  It was noted that the Veteran was what was called a "plane captain," where he assisted students and instructors in being properly strapped into a trainer biplane and then to jump a distance of 3 and 1/2 feet from the wing into the runway.  The Veteran indicated that he would occasionally be forced off the taxiway onto the apron which was not paved or smoothed out.  He reported falling more than once from stepping in a hole or other hazard off the taxiway.  The Veteran indicated that he had a left total knee replacement in February 2011and a month ago he had an injection into the right knee.  The Veteran stated that the total knee replacement on the left helped his left knee pain but he still had pain in the right knee.  Following a physical examination, the examiner reported a diagnosis of bilateral knee osteoarthritis and status post left total knee arthroplasty.  

The examiner noted that the Veteran had no history of any knee problems for the 22 years that he worked on a walking route as a letter carrier for the United States Postal Service.  He also noted that the Veteran described a history of repetitive jumping from the wings of aircrafts while in the course of his activities in the military, but there are no records or a history of any injuries.  The examiner stated that, if there had been repetitive trauma to the knees during the military, one would expect there to be symptoms during the 42 years that the Veteran was walking as a letter carrier; however, there was none.  It was not until some point after he retired in 1984 that he described having knee pain and there was no records of him being seen for his knees until July 2009.  The examiner stated that it is not reasonable to believe that the Veteran's military activities produced any knee injuries to have caused bilateral knee arthritis given the lack of any history of knee injuries in the military and the lack of any knee problems for the 42 years he was employed as a letter carrier.  Further, the Veteran has osteoarthritis of other joints, specifically the right hip, causing him to have had a total hip replacement.  The examiner stated that, with the chronology, plus the evidence of arthritis of the hip as well as both knees, he would conclude that the cause of the Veteran's bilateral knee arthritis is age-related and not related to his activities in the military from 1942 to 1945.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to a compensable degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After a review of the record, including the medical evidence and statements made by the Veteran, the Board finds that service connection for a bilateral knee disorder, including osteoarthritis, is not warranted.  Significantly, the STRs are completely silent with respect to any complaints or diagnosis of a bilateral knee injury or disorder.  The first clinical documentation of the onset of a chronic bilateral knee disorder is in July 2009, some 60 years after service separation.  During a VA clinical visit in October 2009, the Veteran reported that the knees just started bothering him in the past five years, which would be around 2004, yet this is still many decades after the Veteran left military service.  The lack of clinical documentation of a chronic problem does not definitively answer the question before the Board, but it is something that may be considered.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).)  

The Veteran here has contended continuity of knee pain after falling from stepping into holes and other hazards on the taxiway on several occasions in service.  However, as noted above, the STRs are completely silent with respect to any complaints or findings of a bilateral knee disorder.  It is noteworthy that the Veteran failed to raise a claim of entitlement to service connection for a bilateral knee disorder until 2009, over 60 years following discharge.  It is clear that he knew how to file such a claim in October 1949 when he completed the form necessary to pursue a claim of service connection for dental problems and in February 2002 when he filed a claim of service connection for hearing loss and tinnitus, but he did not mention his knees.  This failure to raise a claim also strongly suggests that he has not suffered from chronic and continuous symptomatology since military service.  Because of these things, especially the failure to mention a bilateral knee problem when examined by the military in 1945, the Board finds that his assertions (implied or explicit) regarding continued symptoms are not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1945 and the first diagnoses many years later, is itself evidence which tends to show that the Veteran's current knee disorder did not have its onset in service or for many years thereafter.  

In addition, there is no persuasive evidence indicating that there is a relationship between the Veteran's current bilateral knee disorder and military service.  Rather, following the VA examination in February 2013, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the cause of the Veteran's bilateral knee arthritis is age-related and not related to his activities in the military from 1942 to 1945.  The examiner explained that it is not reasonable to believe that the Veteran's military activities produced any knee injuries to have caused bilateral knee arthritis given the lack of any history of knee injuries in the military and the lack of any knee problems for the 42 years he was employed as a letter carrier.  Further, the Veteran has osteoarthritis of other joints, specifically the right hip, causing him to have had a total hip replacement.  The examiner stated that, with the chronology, plus the evidence of arthritis of the hip as well as both knees, he would conclude that the cause of the Veteran's bilateral knee arthritis is age-related and not related to his activities in the military from 1942 to 1945.  The Veteran has not submitted any competent medical evidence of a nexus to service.  The Board finds that the medical evidence is more probative than the lay statements.  Therefore, the evidence does not support service connection for a bilateral knee disorder.  

In essence the only evidence of record of a link between the veteran's bilateral knee disability and service are the Veteran's own assertions.  However, the Board notes that the Veteran is not competent to render opinions on medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a bilateral knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2012).  As the most probative evidence of record clearly indicates that the Veteran did not incur a bilateral knee disorder in service, the claim of entitlement to service connection for a bilateral knee disorder is denied.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2012).  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


